Decree unanimously modified on the law, on the facts, and in the exercise of discretion, to the extent of vacating the reduction of the allowable funeral expenses to the sum of $750 and the proceeding remanded for the taking of proof as to the circumstances and bona fides of the payment of such funeral expenses, without costs to any party. The circumstance that a brother of decedent paid the funeral expenses in the first instance should be explored. If such payment was actually made and the administrator had no defense to a claim therefor, he is entitled to have the reimbursement he made to the brother allowed completely. So, too, the circumstances in obligating the estate for a headstone at the price of $496 requires inquiry. Such exploration is merited despite agreement with the Surrogate’s conclusion that, prima facie, the funeral expenses were excessive in an estate of this size. Settle order on notice. Concur — Botein, P. J., Breitel, McNally and Steveijs, JJ.